Case 9:20-cv-80027-RKA Document 21 Entered on FLSD Docket 04/15/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

          Plaintiff,
  v.

  MALIBU MEDIA, LLC,

        Defendant.
  _________________________________/

                                                ORDER

          THIS MATTER comes before the Court upon the Motion to Withdraw as Counsel (the

  “Motion”) [ECF No. 17], filed by Antonio S. Gonzalez, counsel for the Defendant, on April 6,

  2020.

          Being fully advised, the Court hereby ORDERS as follows:

          1.      The Motion is GRANTED. Mr. Gonzalez is relieved of further responsibility in

                  this case.

          2.      Within three (3) days of the entry of this Order, Mr. Gonzalez shall send to the

                  Defendant’s last known address(es) copies of this Order and shall file a notice with

                  the Court certifying that he has done so.

          3.      The Clerk is directed to remove Mr. Gonzalez from the CM/ECF service list of this

                  case.

          4.      The Defendant is a limited liability company and is not sui juris. See Ortega v. Las

                  Brisas Restaurante, LLC, No. 14-62190-CIV, 2015 WL 11181730, at *1 (S.D. Fla.

                  Mar. 24, 2015) (“Artificial entities like corporations and limited liability companies

                  cannot appear pro se and must be represented by counsel.” (citing Palazzo v. Gulf
Case 9:20-cv-80027-RKA Document 21 Entered on FLSD Docket 04/15/2020 Page 2 of 2



                Oil Corp., 764 F.2d 1381, 1385-86 (11th Cir. 1985))). Accordingly, by no later than

                April 24, 2020, the Defendant shall retain new counsel, and new counsel shall file

                a notice of appearance. The Defendant’s failure to appear through counsel by April

                24, 2020 will result in sanctions, including the entry of default.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of April 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                  2
